DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bors et al. (US Patent No. 5484849), in view of Antlfinger et al. (US Patent No. 3486930).
Regarding claims 1 and  2; Bors et al. teaches an air curing polymer composition, suitable for use as an adhesive [col1, line13], comprising water, monomers such as acrylic acid and methacrylic acid [col2, lines57-67], and further comprising an auto-oxidizable component including tung oil (drying oil) [col5, line49-58], which can be directly incorporated into the vinyl polymer by use of appropriate monomers (i.e. the unsaturated monomers and conjugated acid are both present prior to polymerization) [col5, line30-42].
Bors et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Bors et al. does not specifically disclose an embodiment wherein the conjugated acid (e.g. tung oil) is present at the same time with the unsaturated monomers (e.g. acrylates).  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a composition containing both the conjugated acid and unsaturated monomers, based on the invention of Bors et al., and would have been motivated to do so since Bors et al. suggests that the conjugated acid can be directly incorporated into the vinyl polymer by use of appropriate monomers [col5, line30-42].
Bors et al. teaches tung oil to be a suitable drying oil (conjugated acid), however fails to teach an α-eleostearic acid.  Antlfinger et al. teaches vinyl polymers, prepared from vinyl monomers, such as (meth)acrylic acid and alkyl (meth)acrylates [col2, line5-53], modified with drying oils, such as eleostearic acid [col4, line44-67].  Bors et al. and Antlfinger et al. are analogous art because they are both concerned with the same field of endeavor, namely vinyl polymers modified with drying oils in order to achieve air cured products.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add eleostearic acid (drying oil), as taught by Antlfinger et al., to the composition of Bors et al. and would have been motivated to do so in order effect the rate of drying (do to the amount of unsaturation), as suggested by Antlfinger et al. [col4, line50-67]
Regarding claim 3; Bors et al. teaches the auto-oxidizable material formulated in the present invention is from about 0.5 to about 15 % by weight [col6, line4-6].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.

Claims 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bors et al. (US Patent No. 5484849), in view of Antlfinger et al. (US Patent No. 3486930).

Regarding claims 6-7; Bors teaches a method comprising, in a preferred embodiment, preparing a monomer mixture by combining water, ALIPAL CO-436 (emulsifier), and acrylate monomers comprising methacrylic acid, to form an emulsified mixture.  An initiator was added and polymerized to obtain a latex.  After cooling, an auto-oxidizable component comprising tung oil was added to the latex [Ex4].
Although in the preferred embodiment Bors teaches adding the tung oil after polymerization, Bors also contemplates that the auto-oxidizable substances can be directly incorporated into the vinyl polymer by use of appropriate monomers [col5, line30-42].
Bors et al. teaches tung oil to be a suitable drying oil (conjugated acid), however fails to teach an α-eleostearic acid.  Antlfinger et al. teaches vinyl polymers, prepared from vinyl monomers, such as (meth)acrylic acid and alkyl (meth)acrylates [col2, line5-53], modified with drying oils, such as eleostearic acid [col4, line44-67].  Bors et al. and Antlfinger et al. are analogous art because they are both concerned with the same field of endeavor, namely vinyl polymers modified with drying oils in order to achieve air cured products.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add eleostearic acid (drying oil), as taught by Antlfinger et al., to the composition of Bors et al. and would have been motivated to do so in order effect the rate of drying (do to the amount of unsaturation), as suggested by Antlfinger et al. [col4, line50-67]
Regarding claims 7 and 9; Bors is silent with respect to wherein the conjugated acid is introduced to the emulsified mixture after at least 50% or 90% of the unsaturated monomer is introduced to the aqueous medium.  The selection of any order of mixing ingredients is a prima facie case of obviousness in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), see MPEP §2144.04.  Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to add the conjugated acid at the same time or after at least 50% and/or 90% of the unsaturated monomers are added, and achieve the same expected outcome of results.
Regarding claim 10; Bors et al. teaches an air curing polymer composition, suitable for use as an adhesive [col1, line13].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 7, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, and 10 of copending Application No. 16/324834 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the same art specific subject matter, namely a method for making a water-based pressure sensitive adhesive composition.  The essential difference between the instant application and the copending application is that the copending application further comprises an oxidation-reduction initiator.  The claims of the instant application are directed to a method “comprising…”.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 6, 7, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/325065 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the same art specific subject matter, namely a method for making a water-based pressure sensitive adhesive composition.  The essential difference between the instant application and the copending application is that the instant application requires a “mono-ester of a conjugated acid” while the copending application requires and “ester of a conjugated acid”.  The Examiner makes note that the (mono)ester of a conjugated acids is merely a part of a Markush group, thus considered an optional component since the claims both teach a conjugated acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-7, 9, and 10 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner makes note that the Terminal Disclaimer filed 30 June 2022 was disapproved, thus the obviousness-type doubled patenting rejection in view of US Application No. 16/324834 stands.
In response to Applicant’s arguments regarding the obviousness-type double patenting rejection in view of US Application No. 16/325065, the rejection stands, regardless of the filing date of the copending application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767